Case 2:20-cv-10671-NGE-APP ECF No. 16 filed 05/20/20           PageID.37    Page 1 of 3



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


DAVID BIALO,

             Plaintiff,                               No. 20-10671

v.                                                    Honorable Nancy G. Edmunds

COMMISSIONER OF
SOCIAL SECURITY,

           Defendant.
____________________________________/

     ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION [15]

      This case was filed on March 12, 2020 and assigned to the Honorable Bernard

A. Friedman. (Dkt. 1.) On May 5, 2020, Defendant filed a motion for reassignment,

requesting reassignment of this case to the Honorable Nancy G. Edmunds because it is

a companion case to a previous case filed by Plaintiff, which had been handled by

Judge Edmunds. (Dkt. 9.) On that same day, the Court entered an order signed by

both Judge Friedman and Judge Edmunds reassigning the case to Judge Edmunds

pursuant to Eastern District of Michigan Local Rule 83.11, because it appears to be a

companion case to Case No. 17-12384 (“the earlier case”).1 (Dkt. 10.)

      The matter is now before the Court on “Plaintiff’s Response to Defendant’s

Motion for Reassignment,” which the Court construes as a motion for reconsideration of

the reassignment order. (Dkt. 15.) Plaintiff is confused as to how Defendant had notice


      1
        The Magistrate Judge originally assigned to this case was Magistrate Judge
Elizabeth A. Stafford, but as part of the reassignment, the case was reassigned to
Magistrate Judge Anthony P. Patti, who had also been assigned to the earlier case.
                                          1
Case 2:20-cv-10671-NGE-APP ECF No. 16 filed 05/20/20             PageID.38      Page 2 of 3



of this lawsuit prior to being served with the summons and complaint and asserts that

Defendant’s motion for reassignment was improper. He complains that he was not

afforded time to respond to the motion. Plaintiff further argues that the case did not

need to be reassigned despite being a companion case and provides several examples

of companion cases Plaintiff’s counsel has handled where the later case was not

reassigned to the Judge having the earlier case number. Plaintiff requests that the case

be returned to Judge Friedman.

       Eastern District of Michigan Local Rule 83.11(b)(7) states as follows:

       (A)   Companion cases are cases in which it appears that:
             (i)      substantially similar evidence will be offered at trial, or
             (ii)     the same or related parties are present and the cases arise
                      out of the same transaction or occurrence, or
             (iii)    they are Social Security cases filed by the same claimant.
       (B)   Cases may be companion cases even though one of them has been
       terminated.
       (C)   Counsel or a party without counsel must bring companion cases to
       the court’s attention by responding to the questions on the civil case cover
       sheet or in the electronic filing system.
       (D)   When it becomes apparent to the Judge to whom a case is assigned
       and to a Judge having an earlier case number that two cases are
       companion cases, upon consent of the Judge having the earlier case
       number, the Judge shall sign an order reassigning the case to the Judge
       having the earlier case number.

Reassignment decisions made pursuant to this rule “lie within the collective discretion of

the Judge to whom the case is assigned and the Judge having the earlier case

number.” Darwich v. City of Dearborn, No. 13-10254, 2013 U.S. Dist. LEXIS 130870, at

*1 (E.D. Mich. Sept. 13, 2013) (citing Jones v. City of Allen Park, 167 F. App’x 398, 409

(6th Cir. 2006)).

       Here, because this case and the earlier case are Social Security cases filed by

the same claimant, they are companion cases under Local Rule 83.11(b)(7)(A)(iii) and
                                            2
Case 2:20-cv-10671-NGE-APP ECF No. 16 filed 05/20/20              PageID.39     Page 3 of 3



the reassignment was proper. While Plaintiff complains that he was not given time to

respond to Defendant’s motion for reassignment, it was actually his counsel’s

responsibility to bring this case’s companion case status to the Court’s attention. See

E.D. Mich. L.R. 83.11(b)(7)(C). Plaintiff’s counsel’s failure to inform the Court of the

other companion cases she has handled despite her obligation to do so and the fact

that Defendant did not bring a motion for reassignment in those cases have no bearing

on the appropriateness of the reassignment here. For these reasons, Plaintiff’s motion

for reconsideration of the reassignment order is DENIED.

       SO ORDERED.

                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge

Dated: May 20, 2020


I hereby certify that a copy of the foregoing document was served upon counsel of
record on May 20, 2020, by electronic and/or ordinary mail.

                                   s/Lisa Bartlett
                                   Case Manager




                                            3
